                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                       CASE NO.: 2:19-cr-130-FtM-38MRM

JOSE ANSELMO MENDOZA-
GUERRERO
                                           /

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P. 11 and M.D.

Fla. R. 6.01(c)(12), and entered a plea of guilty to Count One of the Indictment (Doc. 1). After

cautioning and examining the Defendant under oath concerning each of the subjects mentioned in

Rule 11, I determined that the guilty plea was knowledgeable and voluntary as to Count One, and

that the offense charged is supported by an independent basis in fact containing each of the

essential elements of such Count. I, therefore, RECOMMEND that the plea of guilty be accepted

and that the Defendant be adjudged guilty and have sentence imposed accordingly. The parties

have waived the fourteen-day objection period to this Report and Recommendation. (Docs. 13,

14).

       Respectfully RECOMMENDED in Fort Myers, Florida on September 24, 2019.




Copies furnished to:
Presiding District Judge
Counsel of Record
Unrepresented Parties
